Foote, C.
— In this case no oral argument was had, nor did the appellants file any points or authorities; and having thus omitted to point out the errors of which they complain, the judgment should be affirmed without an examination of the record. (Mokelumne H. C. M. Co. v. Woodbury, 10 Cal. 188; Edmondson v. Alameda Co., 24 Cal. 350; Holm v. Roach, 25 Cal. 37; Hickinbotham v. Monroe, 28 Cal. 489; Brewster v. Johnson, 51 Cal. 222; Estate of Montgomery, 59 Cal. 583.)
Belcher, C. C., and Hayne, C., concurred.
The Court.
— For the reasons given in the foregoing opinion, judgment affirmed.